Martin, J.
delivered the opinion of the court. The court are of opinion, that the indictment in this case is sufficient, and they affirm the judgment of the court below. This being a question of law apparent on the x-ecord, the party was authorised to appeal by the act of 1785, ch. 87, s. 6.
A bill of exceptions is not allowed in criminal cases, no such privilege was given by the common law, and the statute of Wesminster does not embrace it. It is evident from the language of that statute it was intended to apply to civil cases only,
*234The ms* of 1785 does not • give a hill of exceptions ■ in file criminal cases therein enumerated. Before that act, if' error appeared on the record, it could be carried to the court -of appeals only by a writ of error; this was attended, in many cases, with expense and inconvenience, to remedy which, the legislature gave tire party complaining an election to carry up the case either by writ of error or appeal, and this is the only effect of that act of assembly.
In the case of Baker against The Stale of Maryland, the propriety of allowing a bill of exceptions in a criminal case, was not considered by the court: it passed sub silentio, and therefore is not an authority in this ease.
The question contained in the bill of exceptions is not regularly before the court, and they can only say, if a-similar point had been presented to them, they would have. ^Iven a different decision.
JUDGMENT AFFIRMED.-